Title: From Benjamin Franklin to Anthony Todd, 14 April 1763
From: Franklin, Benjamin
To: Todd, Anthony


Copy
Sir
Philada. April 14. 1763
By the Harriot Packet, which arrived last Saturday at New York, I received your Favours of Dec. 7. and January 8. and congratulate you cordially on your Appointment to the Secretary’s Office, in which I wish you all Happiness.

I am just setting out on a Journey to Virginia, to settle Accounts with the Executors of my late Colleague Mr. Hunter, and recover the Money due from them to the General Post-Office. Mr. Foxcroft and myself then purpose a Journey to New England thro’ the whole present Extent of the Post Road, in order to examine every where into the State and Conduct of the Offices, see what new Regulations are necessary and what Improvements the Revenue is capable of in the several Parts of the Country; and before the next Winter we hope to render a satisfactory Account of our Proceedings to his Majesty’s Post-master General.
You may possibly remember that a little before I left England, a Complaint of the Merchants of Quebec concerning the Difficulty and Uncertainty of Correspondence there, was communicated to the Postmaster General by Governor Murray. When it was consider’d at the Board, I propos’d dispatching a special Messenger from New York with all the Canada Letters, immediately after the Arrival of every Packet, till it should be found convenient to establish a regular Post. This being approv’d of, I sent Orders accordingly to Mr. Colden, directing him withal to apply to General Amherst for Orders to the Commanding Officers at the several Military Posts on the Route, to assist and forward the Messenger, as he was to go thro’ a wild unsettled Country. On my Arrival here, I wrote to Mr. Colden to know what had been done in the Affair, and receiv’d the Answer and Papers which I enclose. You will observe that both in Governor Murray’s and Genl. Gage’s Letters Mention is made of the high Charge of Postage; which being settled by the Act of Parliament in Proportion to Distances, we apprehend it not in our Power here to abate. I cannot on the whole but be of Opinion with General Amherst, that while the Commander in chief continues to send Expresses with the Officers Letters whenever a Packet arrives, and permits those Expresses to carry the Merchants Letters, a Post is not so necessary: But whenever that Practice is discontinued, I should think it adviseable to establish a Post, tho’ the Expence should for some time exceed the Produce of the Letters; as the Facility and Regularity of Correspondence increases Commerce, and of course increases Correspondence and multiplies the Number of Letters; so that being carried on steadily for some Time, the Posts would become profitable to the Office. This I submit however to our Masters, and shall be glad to receive their Orders thereupon, which I will punctually obey. In the meantime, the Appointment of a Postmaster at Quebeck, to receive and deliver the Letters that may come there by Expresses or by Sea, and to forward such as are sent abroad, will be very proper; and as soon as I meet Mr. Foxcroft, which I hope will be in a few Days, we shall pay due regard to what you write concerning Mr. Hugh Finlay, every the least Intimation of the Pleasure of the Postmaster General, being a Law to us.
If the Packets are under absolute Orders to sail regularly, and not to be either detain’d beyond their Time, or hurried away before their Time, by the Commander in chief at New York, I am of Opinion they will answer much better than they did in time of War. At present the Merchants here have very little Dependance on them. The Method of late has been to keep the Packet that is in Port, till the Arrival of another, and then dispatch the first immediately. This is better than it has been, when sometimes three Packets have been all in Port detain’d together, and so long, that the fourth was daily expected. But yet any Detention of a Packet after the 20 Days from her Arrival makes the Conveyance looked upon as uncertain; and those who would write for Insurance or send Orders for Goods, cannot depend upon it. And the sudden Dispatch after the Arrival of another Packet gives no Opportunity to the Merchants of Philadelphia and Boston, two principal Trading Towns on this Continent, to answer the Letters receiv’d by the second Packet, till she, after the like Detention, shall be permitted to sail. This has occasioned the Packets to be so little used by the trading People for the Conveyance of their Letters. It is said the present Post, by which I now write, may possibly reach the Pitt Packet, and I have encourag’d others to write; but it is very uncertain, as it depends on the General’s Pleasure.
After our Return from our intended Tour, we shall be able to offer our Sentiments more particularly on the Points you mention, “the rendering Correspondence in the vast Empire of North America of the greatest Use to his Majesty’s Subjects, and at the same time to improve the Revenue of it.” I can now only desire you to present my humble Duty to my Lord Egmont and Mr. Hampden, and assure them of my most faithful and diligent Service in the Execution of the Office they are so good as to continue me in; and that you would do me the Justice to believe me, with sincerest Esteem and Regard, Sir, Your most obedient and most humble Servant
B Franklin
Anth: Todd, Esquire
